                                                   THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
     DONDANOVA DOMINIQUE LEWIS,                   )   No. C19-1461RAJ
 8                                                )
                   Petitioner,                    )
 9                                                )   ORDER GRANTING UNOPPOSED
           v.                                     )   MOTION TO AMEND PETITIONER’S
10                                                )   PRO SE § 2255 MOTION
     UNITED STATES OF AMERICA,                    )
11                                                )
                   Respondent.                    )
12                                                )
13
14          THIS MATTER has come before the undersigned on Petitioner’s unopposed
15   motion to amend Petitioner’s pro se Motion under 28 U.S.C. § 2255 to Vacate, Set
16   Aside, or Correct Sentence by a Person in Federal Custody, Dkt. #1. Having
17   considered the motion and all of the records and files in this case,
18          IT IS NOW ORDERED that Petitioner’s Motion to Amend (Dkt. #9) is
19   GRANTED. Petitioner may file an amended petition under 28 U.S.C. § 2255.
20          DATED this 23rd day of December, 2019.
21
22
23
                                                       A
                                                       The Honorable Richard A. Jones
24
                                                       United States District Judge
25
26

      ORDER GRANTING UNOPPOSED                                     FEDERAL PUBLIC DEFENDER
                                                                      1601 Fifth Avenue, Suite 700
      MOTION TO AMEND § 2255 MOTION - 1                                 Seattle, Washington 98101
      (Lewis v. USA / C19-1461RAJ)                                                 (206) 553-1100
